     Case 4:18-cv-00038-CRW-HCA Document 23 Filed 03/28/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA

ROSE PHOMMANYVONG,                         )
         Plaintiff                         )
                                           )
       v.                                  ) Case No.: 4:18-cv-00038
                                           )
KOHLS DEPARTMENT STORES, INC.,             )
         Defendant                         )
                                           )
                                           )
                                           )

                              NOTICE OF SETTLEMENT


TO THE CLERK:

              NOTICE IS HEREBY GIVEN that the parties in the above-captioned case

have reached a settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41(a) within sixty (60) days.




Dated: March 28, 2019                     BY: /s/ Joseph C. Hoeffel
                                          Joseph C. Hoeffel, Esquire
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Avenue
                                          Ambler, PA 19002
                                          Phone: (215) 540-8888
                                          Facsimile: 1 (877) 600-2112
                                          Email: jhoeffel@creditlaw.com
                                          Attorney for the Plaintiff
     Case 4:18-cv-00038-CRW-HCA Document 23 Filed 03/28/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of March, 2019, a true and correct copy of the

foregoing pleading was served via ECF to the below:


Lance W Lange, Esq.
Faegre Baker Daniels LLP
801 Grand Avenue
Floor 33
Des Moines IA 50309
(515) 248-9000
Email: Lance.Lange@FaegreBD.com


Dated: March 28, 2019                        BY: /s/ Joseph C. Hoeffel
                                             Joseph C. Hoeffel, Esquire
                                             Kimmel & Silverman, P.C.
                                             30 E. Butler Avenue
                                             Ambler, PA 19002
                                             Phone: (215) 540-8888
                                             Facsimile: 1 (877) 600-2112
                                             Email: jhoeffel@creditlaw.com
                                             Attorney for the Plaintiff
